1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   EARNEST CASSELL WOODS,                              Case No.: 3:20-cv-0099-MMA-WVG
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE AND WITH
                                                         LEAVE TO AMEND
14   RON DAVIS, Warden,
15                                   Respondent.
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254, challenging the 2019 denial of parole by
19   California’s Board of Parole Hearings. Petitioner, however, has failed to pay the $5.00
20   filing fee and has failed to move to proceed in forma pauperis. Because this Court cannot
21   proceed until Petitioner has either paid the $5.00 filing fee or qualified to proceed in
22   forma pauperis, the Court DISMISSES the case without prejudice. See Rule 3(a), 28
23   U.S.C. foll. § 2254. If Petitioner wishes to proceed with this case, he must submit, no
24   later than March 16, 2020, a copy of this Order with the $5.00 fee or with adequate
25   proof of his inability to pay the fee. The Clerk of Court shall send a blank Southern
26   ///
27   ///
28   ///

                                                     1
                                                                              3:20-cv-0099-MMA-WVG
1    District of California In Forma Pauperis Application to Petitioner along with a copy of
2    this Order.
3          IT IS SO ORDERED.
4    Dated: January 15, 2020
5                                                 HON. MICHAEL M. ANELLO
                                                  UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                           3:20-cv-0099-MMA-WVG
